Case 8:19-cv-02523-TPB-AAS Document 105 Filed 01/28/21 Page 1 of 2 PageID 665




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

    STEWART ABRAMSON, on behalf of                        :
    himself and others similarly situated,                : No. 8:19-cv-02523-TPB-AAS
                                                          :
            Plaintiff,                                    :
                                                          :
    v.                                                    :
                                                          :
    FEDERAL INSURANCE COMPANY,                            :
    0995316 B.C. LTD. D/B/A XENCALL and                   :
    BAY AREA HEALTH, LLC,                                 :
                                                          :
            Defendants.                                   :
                                                          :
                                                      /

                  PLAINTIFF’S RESPONSE IN OPPOSITION TO
         DEFENDANT XENCALL’S OBJECTION TO DECEMBER 31, 2020 ORDER

          Defendant XenCall manipulated the discovery process to obtain a dismissal of

   Plaintiff’s claim for lack of personal jurisdiction based on the sworn, but uncontroverted,

   misrepresentation of its employee that XenCall did not have a direct relationship with Florida

   based Defendant Bay Area Health, the entity that placed the prerecorded call to Plaintiff

   using XenCall’s platform. More specifically, nearly two months after it served sworn

   interrogatory responses stating that it did not know what calling platform Defendant Bay

   Area Health used to make prerecorded calls to Plaintiff, and almost two weeks after

   Plaintiff responded to XenCall’s motion to dismiss for lack of personal jurisdiction based

   on the false premise that XenCall did not have a direct relationship with Bay Area Health,

   for the first time, XenCall admitted that it in fact did have a relationship with a Florida

   company called Global Healthcare Solutions, and produced recordings of calls between

   Global Healthcare Solutions and Plaintiff in XenCall’s possession. See Answers to
Case 8:19-cv-02523-TPB-AAS Document 105 Filed 01/28/21 Page 2 of 2 PageID 666




   Interrogatories [attached as Exhibit 1] at no. 2; December 22, 2020 email [attached as Exhibit

   2] enclosing Xencall’s supplemental production of call recordings, but failing to provide

   amended, accurate interrogatory answers; see also Plaintiff’s motion to compel XenCall to

   produce calling records (ECF 102). Global Healthcare Solutions is a Florida registered

   fictitious name for Florida based Defendant Bay Area Health. See Florida Division of

   Corporations Fictitious Name Detail [attached as Exhibit 3]. Accordingly, Plaintiff will be

   seeking leave to amend the complaint to reallege a claim against XenCall, arising from calls

   made by Bay Area Health using XenCall’s platform, and will be renewing his motion to

   compel XenCall to produce the calling records associated with Bay Area Health’s account.

                                             Respectfully submitted,

   Dated: January 28, 2021                   /s/ Avi R. Kaufman
                                             Avi R. Kaufman (Trial Counsel)
                                             Florida State Bar # 84382
                                             Kaufman P.A.
                                             400 NW 26th Street
                                             Miami, FL 33127
                                             Telephone: (305) 469-5881
                                             Email: kaufman@kaufmanpa.com

                                             Attorney for Plaintiff

                                 CERTIFICATE OF SERVICE
          I, hereby certify that on January 28, 2021, I filed the foregoing with the Court’s

   CM/ECF system, which served the same on the counsel of record.


                                             /s/ Avi R. Kaufman
                                             Avi R. Kaufman




                                                   2
